Name: Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantitative restrictions with regard to other products originating in that country
 Type: Regulation
 Subject Matter: America;  international trade;  tariff policy;  industrial structures and policy
 Date Published: nan

 11 . 2. 84 Official Journal of the European Communities No L 40/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantitative restrictions with regard to other products originating in that country THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas the United States of America decided, with reference to Article XIX of the General Agreement on Tariffs and Trade, unilaterally as of 20 July 1983 to increase tariffs and to impose quantitative restrictions on the import of certain iron and steel products ; Whereas these measures are causing considerable injury to the Community producers concerned, and call into question the balance of concessions and obligations resulting from the General Agreement ; Whereas the consultations which were held between the United States of America and the Community in accordance with paragraph 2 of Article XIX did not reach a satisfactory conclusion ; Whereas in accordance with paragraph 3 (a) of Article XIX any Contracting Party injured by such measures has the right to suspend concessions or other substantially equivalent obligations resulting from the General Agreement, with regard to the trade of the Contrac ­ ting Party which has taken such measures ; Whereas it is necessary, in the present situation , to invoke these provisions in regard to the United States of America ; Whereas it follows that it is advisable to suspend the application of concessions granted to the United States of America for certain products and to increase the rates of duty appli ­ cable to those products ; Whereas it is also necessary to subject certain products originating in the United States of America to quantitative restrictions ; Whereas provision should be made for the appropriate measures in order to ensure the administration of these quantitative restrictions, HAS ADOPTED THIS REGULATION : Article 1 The Annex 'Common Customs Tariff to Regulation (EEC) No 950/68 ('), as last amended by Regulation (EEC) No 3678/83 (2), is hereby amended as follows : (') OJ No L 172, 22 . 7 . 1968 , p . 1 . ( 2 ) OJ No L 366, 28 . 12 . 1983 , p . 53 . No L 40/2 Official Journal of the European Communities 11 . 2. 84 Heading number Description Rates of duty Autonomous % Conventional % 1 2 3 4 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : A. Saturated monohydric alcohols : I. Methanol (methyl alcohol) II to V. (unchanged) B and C. (unchanged) 18 (b) (unchanged) (unchanged) 13,5 (c) (unchanged) (unchanged) (a) (Unchanged). (b) The autonomous duty applicable to products originating in the United States of America is set at 19,9 % . (c) Products originating in the United States of America do not receive the benefit of the conventional duty rate. Heading number Description Rates of duty Autonomous % Conventional % 1 2 3 4 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids : I. (unchanged) II . Acetic acid and its salts and esters : a) (unchanged) b) (unchanged) c) Esters of acetic acid : 1 . Ethyl acetate, vinyl acetate , propyl acetate and isopropyl acetate 2 to 4 . (unchanged) III to XI . (unchanged) B to D. (unchanged) (unchanged) (unchanged) (unchanged) 20 (a) (unchanged) (unchanged) (unchanged) (unchanged) (unchanged) (unchanged) 13,2 (b) (unchanged) (unchanged) (unchanged) (a) The autonomous duty applicable to vinyl acetate originating in the United States of America is set at 19,6 % . (b) Vinyl acetate originating in the United States of America does not receive the benefit of this conventional duty . Heading number Description Rates of duty Autonomous % Conventional % 1 2 3 4 85.17 Electric sound or visual signalling apparatus (such as bells, sirens , indi ­ cator panels, burglar and fire alarms), other than those of heading No 85.09 or 85.16 : A. For use in civil aircraft, excluding parts of such goods (a) B. Other (unchanged) 15 (b) (unchanged) 5 (c) (a) Unchanged . (b) The autono ' &gt; ous duty applicable to signalling apparatus against burglary, fire and similar situations (excluding their compo ­ nents and parts), originating in the United States of America, is set at 11,7% . (c) Signalling apparatus against burglary, fire and similar situations (excluding their components and parts), originating in the United States of America, does not receive the benefit of this conventional duty. 11 . 2. 84 Official Journal of the European Communities No L 40/3 Article 2 The free circulation of products referred to in the Annex and originating in the United States of America is hereby made subject to the quotas established corresponding to each product. Article 3 1 . The free circulation of the products referred to in Article 2 is hereby made subject to the presentation of an import authorization . 2 . The distribution of the quotas between Member States shall be established in accordance with the procedure set out in Article 11 of Regulation (EEC) No 1023/70 ('), on the basis of imports into the Member States in the course of the year 1982 . 3 . The provisions of Regulation (EEC) No 1 023/70 , relating to the administration of the quotas, shall apply to the products referred to in Article 2. 4 . The quotas may be increased only by a Council decision . Article 4 1 . The free circulation of the products referred to in this Regulation may be made subject to the presentation of proof of their origin . 2 . The detailed rules for the application of this Article shall be laid down in accordance with the procedure provided for in Article 14 of Regulation (EEC) No 802/68 (2). Article 5 This Regulation shall enter into force on 1 March 1984. It shall apply until 28 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1984. For the Council The President M. ROCARD (&gt;) OJ No L 124, 8 . 6 . 1970, p . 1 . (2) OJ No L 148 , 28 . 6 . 1968 , p . 1 . No L 40/4 Official Journal of the European Communities 11 . 2 . 84 ANNEX (million ECU) CCT heading No NIMEXE code ( 1984) Description Quota level from 1 March 1984 to 28 February 1985 29.01 D II 29.01-71 Styrene 25,600 ex 39.02 C lb) Polyethylene in one of the forms mentioned in Note 3 (d) to Chapter 39, of a thickness :  of 0,10 mm or less, of a density : 39.02-09  of less than 0,94 g/cm3 9,100 39.02-11  of 0,94 g/cm3 or more 2,000 39.02-12  of more than 0,10 mm 2,500 ex 93.04 A 93.04-20, 30, 41 , 49 , 60 Sporting and target shooting guns, rifles and carbines other than double barrelled, smooth bore 7,400 ex 97.06 C 97.06-10 Gymnastics and athletics equipment 3,600 ex 97.06 C 97.06-33 , 34 Snow skis 3,900